ORDER
PER CURIAM.
Keith Horton (Defendant) appeals from a conviction following a jury trial for felony driving while intoxicated, Section 577.010, RSMo 2000.1 Defendant was sentenced as a prior offender to four years of imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).

. Unless otherwise indicated, all further statutory references are to RSMo 2000.